 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    JOSEPH PEREZ,                                    Case No. 2:18-cv-02077-KJD-VCF
12                       Petitioner,                   ORDER
13           v.
14    ATTORNEY GENERAL OF THE STATE
      OF NEVADA,
15
                         Respondent.
16

17

18          Respondents having filed an unopposed motion for enlargement of time (first request)

19   (ECF No. 35), and good cause appearing;

20          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

21   time (first request) (ECF No. 35) is GRANTED. Respondents will have up to and including July

22   8, 2021, to file an answer to the first amended petition (ECF No. 14).

23          DATED:         May 24, 2021
24                                                               ______________________________
                                                                 KENT J. DAWSON
25                                                               United States District Judge
26

27

28
                                                       1
